                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE

UNITED STATES OF AMERICA       )
                               )
          V.                   )   Criminal No. 2:20-mj-142-JHR
                               )
ABDIKAREEM HASSAN              )
                               )


                           REPLY BRIEF

     NOW COMES Defendant, by and through Counsel, and submits this

Reply Brief as follows.

     Reply #1. In its Brief, the Government does not view the

holding in United States v. Charles, 456 F.3d 249, 255 (1st

Cir.2006) as applicable or binding on the instant case. However,

this Court is part of the First Circuit, thus Charles is binding

authority. Charles requires proof of five elements:

     To commit a violation of 18 U.S.C. § 111(a), the defendant
     must (1) forcibly; (2) assault, resist, oppose, impede,
     intimidate, or interfere with; (3) a designated federal
     officer; (4) while engaged in or on account of the
     performance of official duties. In addition, the defendant
     must (5) have the intent to do the acts specified. See
     United States v. Arrington, 309 F.3d 40, 44 (D.C.
     Cir.2002).

The first element (“forcibly”) and the fifth element (“intent”)

can both be construed as requiring specific intent. In United

States v. Caruana, 652 F.2d 220 (1981), the trial Court’s Jury

Instructions states in part:

     The indictment charges that the defendant acted forcibly and
     thus there must be an ability and a specific intent to
     inflict harm by the use of force.
Caruana at 223. (Emphasis added).

Accordingly, “forcibly” requires proof of specific intent.

Moreover, the fifth element, “intent”, also requires specific

intent by its plain language and meaning.

     Reply #2. On page 4 of the Government’s Brief, the Government

correctly points out that Judge Torresen held that 18 U.S.C. §

111(a) requires proof of “specific intent”. See United States v.

Jellison, Criminal No 2:12-cr-0051-NT. In the context of a

requested Jury Instruction that intoxication is a defense to a

specific intent crime, the Court stated:

     Well, you know, this is sort of the million dollar question,
     and I ruled that I think under the Caruana case that at least
     on some of the prongs charged there is a requirement in the
     First Circuit for specific intent, and I am going to give
     that instruction.
United States v. Jellison, Criminal No 2:12-cr-0051-NT, (Jury
Instructions at 14. (Emphasis added).

Judge Torresen’s ruling that the statute requires specific intent

is likely binding authority on this Court. The case cited by Judge

Torresen in her ruling on specific intent is United States v.

Caruana, 652 F.2d 220 (1981).

     Reply #3. On page 5 of its Brief, the Government asserts that

Caruana “did not consider, much less resolve, the threshold issue

of whether 18 U.S.C. § 111(a) was a general or specific intent

crime.” This is because the parties understood the statute was a

specific intent crime. In fact, the primary issue on appeal was

whether there was enough evidence to support specific intent:
     The principal point raised in each motion was the alleged
     lack of sufficient evidence of defendant’s specific intent.
Caruana at 221.

     In Caruana, two FBI agents went to Caruana’s residence to

serve him with a Grand Jury Subpoena. Caruana at 221. Caruana

allowed his two Doberman Pincher dogs on the porch with the agents

while Caruana remained inside his home behind a closed door.

Caruana at 222. Caruana watched his dogs attack the agents;

laughed as the agents were attacked; “looked as if he was enjoying

himself”; did nothing to call the dogs off despite repeated

requests from the agents; and Caruana did not attempt to aid the

agents with their injuries. Caruana at 222.

     The Court held that based on “the foregoing evidence a jury

could find beyond a reasonable doubt that it was the specific

intent of Caruana to intimidate the two FBI agents while they were

engaged in the performance of their official duties.” The

Government did not argue that specific intent was not an element

because it understood that specific intent was the dispositive

issue of the crime.

     Reply #4. The sole case the Government cites in the Frist

Circuit to support general intent is United States v. Masaoud, 17-

CR-173-JD out of the District Court of New Hampshire. The Court in

Massaoud ruled on a Motion to Dismiss and did not involve an

actual trial with jury instructions. It is noteworthy that the

Masaoud Court Order fails to cite United States v. Charles, 456
F.3d 249, 255 (1st Cir.2006), which is the arguably the leading

case on the elements of the statute. It is not clear why Charles

is not cited, but the omission suggests that Masaoud has little

precedential value.


     Conclusion

     United States v. Charles, 456 F.3d 249 (1st Cir.2006); United

States v. Caruana, 652 F.2d 220 (1981) and United States v.

Jellison, Criminal No 2:12-cr-0051-NT are all binding precedent on

the instant case that Title 18 USC §111(a)(1) requires proof of

specific intent.

Dated: March 10, 2021
                                    _____________________
                              /s/   James S. Hewes
                                    Attorney for Defendant
                                    Jhewes@Maine.rr.com
169 Ocean Street, Suite 207
South Portland, Maine 04106


                        Certificate of Service

     I hereby certify that on 3/10/21, I electronically filed the
within Reply Brief with the Clerk of Court using the CM/ECF system
which will send notification of such filing to Lindsay Feinberg,
Esquire.

                                    _____________________
                              /s/   James S. Hewes
                                    Attorney for Defendant
                                    Jhewes@Maine.rr.com
